t c summary opinion united_states tax_court michael gregorian and yolanda gregorian a k a yolanda trelles petitioners v commissioner of internal revenue respondent docket no 13787-04s filed date michael gregorian pro_se michael w berwind for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an addition_to_tax under sec_6651 in the amount of dollar_figure for the late filing of petitioners’ federal_income_tax return for the issues for decision are whether petitioners are entitled to an itemized_deduction for a casualty_loss under sec_165 entitled to an itemized_deduction for unreimbursed employee_expenses entitled to trade_or_business expense deductions for rent car and truck expenses and other expenses under sec_162 and liable for the sec_6651 addition_to_tax for the late filing of their federal_income_tax return some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof 2under sec_7491 the burden_of_proof shifts to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability under sec_7491 the burden_of_proof does not shift if the taxpayer has not complied with the substantiation requirements with regard to any item nor does the burden_of_proof shift if the taxpayer has not cooperated with reasonable requests by respondent for witnesses information documents meetings and interviews the facts of this case do not in the court’s view shift the burden_of_proof to respondent under sec_7491 the burden of production is on the commissioner with respect to the late filing penalty under sec_6651 however the burden_of_proof remains on the taxpayer to persuade the court that the imposition of the addition_to_tax is incorrect 116_tc_438 petitioners’ legal residence at the time the petition was filed was glendora california michael gregorian petitioner was an employee of royal coach inc of pasadena california during the year at issue petitioner did auto body repair work for his employer he earned wages of dollar_figure during which he reported as income on his joint federal_income_tax return additionally petitioner was also engaged during in a self-employed trade_or_business activity doing the same kind of work most of which came from car dealers the name of that activity was gregorian’s automotive as to that activity for federal_income_tax purposes petitioners reported the income and expenses on schedule c profit or loss from business of their federal_income_tax return on their joint federal_income_tax return for petitioners reported the following income and expenses wage and salary income dollar_figure taxable refunds and credit sec_141 schedule c loss big_number total adjusted_gross_income dollar_figure schedule a itemized_deductions big_number income prior to dependency dollar_figure exemptions and credits on that return petitioners claimed the following schedule a itemized_deductions state and local_taxes dollar_figure home mortgage interest big_number casualty and theft losses big_number job expenses and misc deductions big_number in excess of the sec_67 limit total dollar_figure petitioners’ schedule c claimed the following income and expenses gross_income dollar_figure expenses big_number advertising dollar_figure car truck expenses big_number rent other business big_number property supplies big_number other expenses big_number net_loss dollar_figure in the notice_of_deficiency respondent made the following adjustments to petitioners’ tax_return schedule a a disallowed the dollar_figure casualty and theft_loss b disallowed the dollar_figure job expenses and miscellaneous deductions schedule c a disallowed the dollar_figure rent other business property b disallowed the dollar_figure car and truck expenses c disallowed the dollar_figure other expenses the court first considers the disallowed dollar_figure for casualty and theft_loss claimed as an itemized_deduction on schedule a of petitioners’ return the claimed loss was for damages to a second home petitioners owned in hawaii resulting from a flood that was caused by a series of heavy rains petitioners base their casualty_loss on the value of their home prior to the flood rains which they estimated to be dollar_figure and their estimated value of the property at dollar_figure after the rains the resulting diminution in value of dollar_figure is the basis upon which petitioners claimed the dollar_figure loss after application of the sec_165 and limitations petitioners described their loss as flooding from heavy rains over a period of several weeks in which water seeped into their home causing damages that petitioners repaired petitioners presented no documentation to show the nature and cost of the repairs nor any appraisals of the property before and after the storms at trial petitioner calculated the diminution in value based upon his estimate he admitted at trial that he may have erred in claiming the dollar_figure loss petitioner also admitted making additional improvements to the property beyond the flood damages sec_165 allows as a deduction any loss sustained during the taxable_year which is not_compensated_for_by_insurance_or_otherwise in the case of an individual sec_165 allows a taxpayer to deduct any loss from casualty to the extent it exceeds dollar_figure and the net_casualty_loss exceeds percent of the taxpayer’s adjusted_gross_income sec_165 sec_1_165-1 income_tax regs provides that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year except disaster losses which pursuant to sec_165 and sec_1_165-11 income_tax regs may be deducted in the year preceding the disaster if the taxpayer elects sec_1_165-7 income_tax regs provides in pertinent part that the amount of the loss deductible under sec_165 shall be the lesser_of either i the fair_market_value of the property before the casualty reduced by the fair_market_value of the property immediately after the casualty or ii the adjusted_basis of the property sec_1 a i income_tax regs provides that in determining the amount of the loss the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal the cost of repairs to the property damaged is acceptable as evidence of the loss of value if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty petitioners’ claim and the basis upon which they make that claim fails to meet the criteria set out above entitling them to a casualty_loss deduction the court holds that the damage they sustained did not result from a closed and completed transaction the damage occurred over a period of time moreover if petitioners sustained an allowable casualty_loss petitioners failed to establish the amount of the loss the court therefore sustains respondent on this issue the second issue is petitioners’ claim to an itemized_deduction for unreimbursed employee_expenses in the amount of dollar_figure prior to the 2-percent limitation under sec_67 petitioners included with their return form 2106-ez unreimbursed employee business_expenses on which they claimed the following expenses vehicle expenses dollar_figure parking fees tolls etc travel_expenses away from home big_number business_expenses big_number meals and entertainment big_number total dollar_figure the amount claimed was disallowed in full in the notice_of_deficiency sec_162 allows a deduction for ordinary and necessary expenses that are paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 308_us_488 in the case of travel_expenses and certain other expenses such as entertainment gifts and expenses relating to the use of listed properties including passenger vehicles and other_property used as a means of transportation computers and cellular phones under sec_280f sec_274 imposes stringent substantiation requirements to document particularly the nature and amount of such expenses for such expenses substantiation of the amounts claimed by adequate_records or by other_sufficient_evidence corroborating the claimed expenses is required sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date these substantiation requirements are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date at trial petitioner presented no documentary_evidence to substantiate the claimed expenses he testified that these expenses related to his employment with marco’s auto body and in the startup of his self-employed activity petitioner however could not recall what some of the expenses were about the court accordingly sustains respondent on this issue the third issue is respondent’s disallowance of dollar_figure in rent claimed as an expense on schedule c relating to petitioner’s self-employed activity petitioner’s auto repair business gregorian’s automotive was conducted in a separate facility he rented that was located approximately miles away from the location of his employment with royal coach inc he testified that he leased the building and paid dollar_figure per month for rent petitioner presented no documentation such as canceled checks or receipts to substantiate the dollar_figure the court notes from the evidence that there was some degree of strain between petitioner and royal coach inc regarding the private work of petitioner at royal coach’s place of business to relieve that pressure petitioner rented the separate facility for the purpose of operating his self-employment activity the court accepts that testimony but is not prepared to allow petitioner the deduction of dollar_figure claimed to have been paid for rent due to petitioner’s lack of substantiation where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court in some circumstances is allowed to estimate the amount allowable 39_f2d_540 2d cir but see sec_1 5t a temporary income_tax regs supra however there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred in at least the amount allowed 245_f2d_559 5th cir in estimating the amount allowable the court bears heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite pursuant to cohan the court allows petitioner a deduction of dollar_figure as rental expense in the conduct of his self-employment activity petitioners also claimed on schedule c of their return a deduction of dollar_figure for car and truck expenses respondent disallowed the claimed deduction for the reason that the expenses related to the use of automobiles and for such expenses the strict substantiation rules of sec_274 applied since petitioners did not maintain the necessary books_and_records relating to the use of the vehicles as required by sec_274 the dollar_figure claimed deduction was disallowed sec_274 provides generally that no deduction or credit shall be allowed with respect to any listed_property defined in sec_280f included as listed_property under sec_280f and ii are passenger automobiles or any other_property used as a means of transportation at trial petitioner testified that as a means of establishing his business and because of the elite clientele of some of his customers he or his employees went to the residences or places of business of customers who either had inoperable vehicles or for personal reasons did not care to drive the vehicles themselves and petitioner or his employees drove or towed the vehicles to petitioner’s place of business for repairs after the repairs the cars were driven by petitioner or his employees and returned to the customer as explained by petitioner some of his customers were elite individuals in the entertainment industry and some customers simply refused to drive their vehicle even if the problem was minor such as a nonfunctioning headlight petitioner maintained no records to document this service the expenses he incurred in providing this service comes within the record keeping requirements of sec_274 and sec_280f and ii referred to above the records necessary to substantiate the amounts claimed should include the dates they were incurred the times and places they were incurred and the business purposes sec_274 the provisions of sec_274 preclude the allowance of any estimated amount by this court as the court may allow in other circumstances under cohan v commissioner supra pincite even if the court is convinced the taxpayer incurred such expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra respondent therefore is sustained on this issue the final issue with respect to petitioner’s schedule c self-employment activity is dollar_figure deducted as other expenses that respondent disallowed in a statement attached to the return these expenses were listed as accounting bank charges janitorial laundry and cleaning a pager postage printing safety equipment telephone tools and uniforms the court is satisfied that petitioner incurred some of these expenses although some of the claimed expenses are listed properties under sec_280f and no amount is allowable as a deduction for such expenses unless proper substantiation is provided as required under sec_274 petitioners did not substantiate any of the claimed expenses the court is satisfied that petitioners incurred some expenses that are not subject_to the strict substantiation rules of sec_274 and for such expenses the court allows petitioners a deduction of dollar_figure cohan v commissioner supra in all other respects respondent is sustained on this adjustment the final issue is the addition_to_tax under sec_6651 for the late filing of petitioners’ federal_income_tax return for this addition_to_tax does not apply if the taxpayer can show that the failure_to_file timely was due to reasonable_cause and not due to willful neglect under sec_6072 calendar_year taxpayers such as petitioners are required to file their income_tax returns by april following the close of the calendar_year or the next business_day if the 15th falls on a sunday or legal_holiday in this case petitioners twice filed and received approvals for extensions to file their return to date petitioners’ return was received by the irs on date respondent had no record of any return filed by petitioners for other than the return received on date the copy of the return offered into evidence at trial bears the dates of date on the signature lines for petitioners as well as the signature line of the return preparer the return also bears a bold stamp duplicate on the front page and at the bottom on the signature page the second page petitioners contend the return was mailed on or about date which was within the extended date granted petitioners for the filing of their return respondent had no record of receiving that return on or near that date petitioner testified he was unaware that the return had not been received and processed within a reasonable_time period from the date petitioners claimed the return was mailed petitioner later became concerned when he failed to receive the refund of the claimed overpayment in the amount of dollar_figure it is for that reason that petitioners mailed a return they clearly labeled as a duplicate return which respondent received on date the court is hard-pressed to believe that a taxpayer would willfully neglect to file a timely income_tax return where the taxpayer has claimed an overpayment of more than dollar_figure respondent offered no explanations to the contrary the court finds therefore there was no willful neglect by petitioners in the late filing of their return that satisfies one prong of sec_6651 the other element of sec_6651 is the taxpayer’s burden of establishing that the failure_to_file timely was due to reasonable_cause the court finds petitioner’s testimony credible as to the circumstances in which the duplicate return was filed although petitioners produced no proof of mailing on date the court has no reason from the record to question petitioner’s testimony that he acted in the manner described upon the advice and assistance of his return preparer there is no evidence that would lead the court to conclude otherwise on this record the court finds that petitioners mailed their return on date and the failure of that return’s being delivered to the irs within a reasonable_time period was due to circumstances not within petitioners’ control the failure_to_file the duplicate return timely therefore was due to reasonable_cause petitioners therefore are sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
